12-2100
    Yu v. Lynch
                                                                                       BIA
                                                                                Montante, IJ
                                                                               A087 563 591
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF
IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    13th day of July, two thousand fifteen.

    PRESENT:
             GUIDO CALABRESI,
             REENA RAGGI,
             RICHARD C. WESLEY,
                  Circuit Judges.
    _____________________________________

    ZHEN WEI YU,
             Petitioner,

                  v.                                                 12-2100
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,*
             Respondent.
    _____________________________________



    * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
    Attorney General Loretta E. Lynch is automatically substituted
    for former Attorney General Eric H. Holder, Jr. as Respondent.


                                              1
FOR PETITIONER:                Gary J. Yerman, Esq., New York,
                               New York.

FOR RESPONDENT:                Stuart F. Delery, Principal Deputy
                               Assistant Attorney General; Ada E.
                               Bosque, Senior Litigation Counsel;
                               Jonathan Robbins, Trial Attorney,
                               Office of Immigration Litigation,
                               United States Department of Justice,
                               Washington, D.C.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

      Petitioner Zhen Wei Yu, a native and citizen of China, seeks

review of an April 30, 2012 decision of the BIA affirming an

August 10, 2010 decision of an Immigration Judge (“IJ”), denying

Yu’s application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).          See In re Zhen

Wei Yu, No. A087 563 591 (B.I.A. Apr. 30, 2012), aff’g No. A087

563 591 (Immig. Ct. Buffalo, N.Y. Aug. 10, 2010).           We assume

the   parties’   familiarity    with   the    underlying   facts   and

procedural history in this case.

      Under the circumstances of this case, we have reviewed the

IJ’s decision as modified by the BIA.        See Xue Hong Yang v. U.S.




                                  2
Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).                         The

applicable standards of review are well established.                        See

8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

165-66 (2d Cir. 2008).

        For asylum applications governed by the REAL ID Act, such

as   Yu’s,    the    IJ   may,     considering     the    totality     of   the

circumstances,       base    a     credibility     finding   on   an   asylum

applicant’s      demeanor,         candor,    or     responsiveness,        and

inconsistencies in his statements and other record evidence,

without regard to whether they go “to the heart of the

applicant’s claim.”          8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

Lin,    534   F.3d   at     163,    165.     Here,    a   totality     of   the

circumstances, including inconsistencies and omissions between

Yu’s testimony and his personal statement or other record

evidence, support the IJ’s credibility determination.                       See

Xiu Xia Lin, 534 F.3d at 166 n.3.

       Yu testified that he was a member of the student democratic

organization “Sound of Freedom,” but made no mention of the

group in his personal statement.             When asked to explain this

omission, Yu testified that he did not think that he had to put

the name down.       This explanation is not compelling, and the IJ



                                       3
was not required to accept it.   See Majidi v. Gonzales, 430 F.3d

77, 80 (2d Cir. 2005).   Yu also testified that the police forced

him to sign a guarantee letter that required him to report to

the station every two weeks, but his personal statement does

not mention any such letter; it states only that he was closely

watched by the police.    Yu argues that this inconsistency was

minor and that he was not required to list every incident of

persecution in his asylum application.          Yu’s argument is

unpersuasive, however, as it ignores the distinction between

being watched by the police and being made to sign a guarantee

letter that required him to report to the police station every

two weeks.   See id. at 81 (deferring to agency credibility

determination where reasonable factfinder not “compelled” to

conclude to the contrary).

    The   agency   also    reasonably   found    Yu’s   testimony

inconsistent with his father’s letter.     Yu testified that the

police arrested him at his apartment, but his father’s letter

states that Yu was arrested at the father’s home.            This

inconsistency provides substantial support for the IJ’s adverse

credibility determination because it directly relates to the

one significant instance of persecution that Yu alleges.      See



                                 4
Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d

Cir. 2006).         Yu’s counsel wrote a letter to the IJ after the

hearing   claiming      that   that    the   letter’s   translation   was

incorrect, but the IJ reasonably rejected that explanation,

noting that Yu’s counsel is not a translator, and Yu did not

point   to    any    other   record    evidence   indicating   that   the

translation was deficient.            See Majidi, 430 F.3d at 80.

    Given the inconsistencies between Yu’s testimony and his

personal statement or other record evidence, we conclude that

substantial evidence supports the agency’s adverse credibility

determination, which provided an adequate basis for denying him

asylum, withholding of removal, and CAT relief.            See 8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 165; see also

Paul v. Gonzales, 444 F.3d 148, 155-57 (2d Cir. 2006).1

    For the foregoing reasons, the petition for review is

DENIED.      As we have completed our review, Yu’s pending motion

for a stay of removal in this petition is DENIED as moot.             Any



1 We do not consider Yu’s arguments regarding (1) the IJ’s
purported failure to consider Yu’s alternative explanation for
these inconsistencies, and (2) the IJ’s reliance on Yu’s history
of immigration fraud, as Yu did not raise these arguments before
the BIA. See Acharya v. Holder, 761 F.3d 289, 294 n.2 (2d Cir.
2014).


                                       5
pending request for oral argument in this petition is DENIED

in accordance with Federal Rule of Appellate Procedure 34(a)(2)

and Second Circuit Local Rule 34.1(b).

                        FOR THE COURT:
                        Catherine O=Hagan Wolfe, Clerk of Court




                              6